Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6, 8-14 AND 16-19 of U.S. Application 17/055,070 filed on November 12, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 and 01/14/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 10 and 11 objected to because of the following informalities:  Please amend claim 10 to “…thresholds to an outside,” to “…thresholds to an outside.” (needs period instead of coma). Appropriate correction is required.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weischedel et al (USPGPub 20130147471). 

    PNG
    media_image1.png
    767
    460
    media_image1.png
    Greyscale

Prior Art: Weischedel
Regarding claim 1, Weischedel discloses a magnetic body inspection device  (as shown in figs 1-11) comprising: a magnetic field application unit (12) configured to apply a magnetic field (M) to a magnetic body (C) to be inspected in advance to rectify magnitude and orientation of magnetization in the magnetic body, the magnetic body being an elongated member (as shown in figs 5 and 6 and par 32 discloses applying a magnetic field); and a detection unit (14 including 12) configured to output a detection signal (to integrator 22) based on a magnetic field in the 

Regarding claim 2, Weischedel discloses wherein the magnets arranged so that the pole faces of the same polarity are opposed to each other on both sides of the magnetic body are configured to generate a 2U.S. Patent ApplicationCustomer No. 74,712 region for canceling magnetic fields with respect to the magnetic body and a magnetization rectification region for rectifying the magnitude and orientation of the magnetization in the magnetic body by applying a magnetic field to the magnetic body before and after the region for canceling magnetic fields (fig 6 shows where the magnet is of the same polarity. Therefore is used for canceling magnetic field). 

Regarding claim 4, Weischedel discloses wherein the magnet is composed of a pair of magnets arranged so as to sandwich the magnetic body, and wherein the pair of magnets is configured to apply a magnetic field to the elongated member mainly in a direction along an extending direction of the elongated member (as shown in fig 6 where the magnets are sandwiched). 

Regarding claim 5, Weischedel discloses wherein the pair of magnets is arranged so that pole faces of one of the same polarities of the pair of magnets are not opposed to each other and pole faces of the other of the same polarities of the pair of magnets are opposed to each other (as shown in fig 6 where the pols faces same polarities). 

Regarding claim 10, Weischedel discloses wherein a determination unit configured to determine a state of the magnetic body based 4U.S. Patent ApplicationCustomer No. 74,712 on the detection signal output by the detection unit, wherein the determination unit is configured, when the detection signal output by the detection unit has exceeded one or a plurality of predetermined thresholds, to output one or a plurality of threshold signals indicating that the detection signal has exceeded the one or the plurality of predetermined thresholds to an outside (using integrator which outputs thresholds). 

Regarding claim 14, Weischedel discloses wherein the detection unit is configured to detect the magnetic field in the magnetic body in the extending direction of the magnetic body or the change in the magnetic field at a detection position of the detection unit by relatively moving the magnetic body with respect to the detection unit in an extending direction of the magnetic body (par 32 discloses detection of the magnetic body).

Regarding claim 17, Weischedel discloses wherein a magnetic body inspection method (method of  the apparatus as shown in figs 1-11), comprising a step of rectifying magnitude and orientation of magnetization in a magnetic 6U.S. Patent ApplicationCustomer No. 74,712 body (C) by applying a magnetic field (M) to a magnetic body to be inspected in advance by a magnetic field application unit (12) including 

Regarding claim 18, Weischedel discloses wherein the magnetic field application unit includes, in an extending direction of the magnetic body, a first magnetic field application unit provided at one side of the detection unit and a second magnetic field application unit provided at the other side thereof, and wherein the first magnetic flied application unit and the second magnetic field application unit are provided separately in the extending direction of the magnetic body (fig 6 discloses having at least 2 magnetic application unit on each side and are provided separately). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weischedel et al (USPGPub 20130147471) in view of Suzuki et al (US Pat No. 7501813). 

Regarding claim 3, Weischedel does not fully disclose wherein the magnetic field application unit is configured to invert an orientation of the magnetic field applied to the 
However, Suzuki discloses wherein the magnetic field application unit is configured to invert an orientation of the magnetic field applied to the magnetic body in the magnetization rectification regions across the region for canceling magnetic fields (col 4 lines 10-20 magnets for cancelling magnetic fields). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Weischedel in view of Suzuki in order to balance the device for better accuracy. 

Regarding claim 6, Weischedel discloses wherein the magnetic field application unit is provided at a position spaced apart from the detection unit in an extending direction of the elongated member by a predetermined distance (see fig 6 where the magnetic field unit is positioned spaced apart in the extending direction). 

Regarding claim 8, Weischedel discloses wherein the detection unit is configured to detect a change in the magnetic field in an extending direction of the magnetic body to generate the detection signal (par 32 discloses having a detectable signals from the body). 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weischedel et al (USPGPub 20130147471) in view of Kawaike et al (USPGPub 20030016026). 

Regarding claim 9, Weischedel does not fully disclose wherein the detection coil includes a differential coil including two coil portions, the detection coil being configured to output each 
However, Kawaike discloses wherein the detection coil includes a differential coil (112) including two coil portions, the detection coil being configured to output each of the detection signals of the two coil portions generated by the magnetic field in the extending direction of the magnetic body (par 96 discloses the body has differential coils for body 110). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Weischedel in view of Kawaike in order to compare the differential signals for better accuracy. 

Regarding claim 11, Weischedel does not fully disclose wherein the determination unit is configured to count the number of times that the detection signal output by the detection unit has exceeded the one or the plurality of predetermined thresholds and, when the counted number of times has exceeded a predetermined number of times, output a signal indicating that the counted number of times has exceeded the predetermined number of times to an outside.
However, Kawaike discloses wherein the determination unit is configured to count the number of times that the detection signal output by the detection unit has exceeded the one or the plurality of predetermined thresholds and, when the counted number of times has exceeded a predetermined number of times, output a signal indicating that the counted number of times has exceeded the predetermined number of times to an outside (par 132 lines 1-8 discloses comparing the signals with a predetermine threshold values. Therefore able to count the detection signal and the number of signals to an outside source). It would have been obvious to a . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weischedel et al (USPGPub 20130147471) in view of Omata et al (USPGPub 20040123677). 

Regarding claim 12, Weischedel does not fully disclose wherein the detection unit includes an excitation coil for exiting a magnetization state of the magnetic body, the detection unit being configured to detect a magnetic field in the magnetic body in which a magnetization state is excited by a magnetic field generated by an excitation current flowing through the excitation coil, the magnetic field being extended in an extending direction of the magnetic body, or detect a change of the magnetic field in the magnetic body.
However, Omata discloses wherein the detection unit includes an excitation coil for exiting a magnetization state of the magnetic body, the detection unit being configured to detect a magnetic field in the magnetic body in which a magnetization state is excited by a magnetic field generated by an excitation current flowing through the excitation coil, the magnetic field being extended in an extending direction of the magnetic body, or detect a change of the magnetic field in the magnetic body (par 24 discloses excitation coil 23 and detection 25to generate current flowing through the magnetic body). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Weischedel in view of Omata in order to properly send and receive data about the magnetic body being inspected. 
	
Allowable Subject Matter
Claims 13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection device comprising wherein the magnetic field to be applied to the magnetic body by the magnetic 5U.S. Patent ApplicationCustomer No. 74,712field application unit is greater than a magnetic field generated by the excitation coil to excite the magnetization state of the magnetic body in combination with the other limitations of the claim. 

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection device comprising wherein the magnetic body includes a cable for moving at least one of an X-ray irradiation unit for irradiating a subject with X-rays and an X-ray detection unit for detecting X-rays transmitted through the subject, the X-ray irradiation unit and the X-ray detection unit being provided to an X-ray imaging apparatus so as to be movable relative to the subject, and wherein the detection unit is configured to detect the magnetic field in the cable in an extending direction of the cable in combination with the other limitations of the claim.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a in the step of rectifying the magnitude and the orientation of magnetization in the magnetic body, the magnetic field is applied to the magnetic body by a first magnetic field 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feanke et al (USPGPub 20170102250): discloses a magnetic field measuring device with multiple magnets. 

Reinschke et al (US Pat No. 7663458): discloses coil system for magnetic body inspection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868